DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
In response to the communication filed on November 6th, 2020, claims 1, 2, 11, 12, 14, and 19-20 were amended as per the applicant’s request. Claims 1-20 are presently pending in the application. 

Response to Arguments
Applicant’s arguments with respect to claim 1, regarding Serwatowski fails to teach “multiple buildings each having their own building management system that manages a group of building components within its building. It also does not teach to broadcast the new block to a second building management system within a second building that manages a group of building components located within the second building or adding the new block to a second blockchain in the second building management system in the second building", have been considered but are moot in view of the new grounds of rejection. The examiner has introduced new references disclosing the new and amended limitations by the applicant and therefore, the claims are still rejected, as incorporated by Galvez and Falco. 

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Serwatowski, U.S. PGPub Number 20200136847 (Hereinafter Serwatowski), in view of Galvez et al., U.S. PGPub Number 20200066072 (Hereinafter Galvez), in further view of Falco et al., U.S. PGPub Number 20200014531 (Hereinafter Falco).

As for claim 1, Serwatowski claims a method comprising: detecting a change in building management data of a first building management system within a first building and managing a group of building components located within the first building (Serwatowski; The present disclosure relates generally to the field of HVAC systems, and more particularly to systems and methods of enabling blockchain-based HVAC systems. Referring generally to the Figures, in some embodiments, a system includes a plurality of first building components, a private local blockchain, a second building component, and a client device. Each first building component has at least one first unique identifier. The private local blockchain is implemented by the plurality of first building components and includes a device ledger that maintains a data structure indicating each first building component (first building management system), a transaction ledger that maintains a plurality of blocks (detecting a change), each block corresponding to a transaction between at least two first building components of the plurality of first building components, each block including the at least one first unique identifier of the corresponding first building component and a timestamp of the corresponding transaction, a transaction processor that generates at least one block by executing a predetermined hash function using a previous block, and a local rule engine defining one or more rules used to evaluate the transaction of one or more blocks. [0013]; Referring now to FIGS. 1-4, an exemplary building management system (BMS) and HVAC system in which the systems and methods of the present disclosure can be implemented is depicted. Referring particularly to FIG. 1, a perspective view of a building 10 is shown. Building 10 is served by a BMS. A BMS is, in general, a system of devices that can control, monitor, and manage equipment in or around a building or building area. A BMS can include, for example, a HVAC system, a security system, a lighting system, a fire alerting system, any other system that is capable of managing building functions or devices, or any combination thereof. [0017];); 
creating a new block for a first blockchain, the new block representing the change in the building management data of the first building management system within the first building (Serwatowski; the present solution uses a distributed ledger to enable devices to be identifying and verified with less overhead and greater security. The distributed ledger may increase system robustness by eliminating a single point of failure. In some embodiments, the present solution implements a blockchain to collect and accurately track sensor data to ensure no duplication of entries and assure that there is no malicious data input (creating a new block). In some embodiments, enables devices to communicate data using the blockchain (new block representing the change). The present solution can implement smart contracts to enable device autonomy, guaranteeing integrity of data and facilitating peer to peer communication. In some embodiments, the present solution maintains a history of all connected devices, facilitating troubleshooting and maintenance. [0016];); 
Although Serwatowski teaches broadcasting the new block to a second building management system (Serwatowski; The device identifier may include a unique identifier and a public identifier. For example, the unique identifier may be an identifier specific to the building component 504, while the public identifier may indicate a make/model of the building component 504. As such, when the private local blockchain 540 outputs blocks to a public blockchain (broadcasting the new block to a second building management system) as described below, the private local blockchain 540 can excise the unique identifier while maintaining an association between the public identifier and any data associated with the building component 504.[0072]; first building component 504 transmits, to a second building component (second building management system) 504, a request to access data of the second building component 504. The request can be generated as a network token. The second building component 504 can receive the request, and responsive to the request satisfying one or more data access rules, the second building component 504 can authorize the request by signing the network token. The first building component 504 and/or the second building component can transmit the network token to one or more network nodes 552. The one or more network nodes 552 can evaluate the network token using the local rule engine 548. Responsive to the network token satisfying the evaluation, the one or more network 0086];); 
Serwatowski does not explicitly detail broadcasting the new block to a second building management system within a second building that manages a group of building components located within the second building; and adding the new block to a second blockchain in the second building management system in the second building.
However, Galvez teaches broadcasting the new block to a second building management system within a second building that manages a group of building components located within the second building (Galvez; The access control system 100 includes a series of system controllers 116 and distributed devices such as door controllers 130. The access control system controllers 116 and the door controllers 130 communicate with each other via a safety and automation network (group of building components) 111 of the building 103. These safety and automation networks 111 support digital and/or analog communication between the devices. In some embodiments (not illustrated), distributed devices from multiple different building management systems could all be connected to the same safety and automation network (broadcasting the new block to a second building management system within a second building that manages a group of building components located within the second building) 111. The safety and automation network 111 can also include a public and/or private network, which can be a leased 0032];).
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Serwatowski and Galvez which deal with building management systems and blockchain control, to have combined them by incorporating the communication of different building management systems in separate buildings (Galvez) with using blockchain to manage a building management system (Serwatowski). The motivation to combine is to make the system more efficient and secure as it could be used to evaluate information received at access points by the various door controllers and readers to determine whether credentials are authorized to access the associated access point (Galvez [0004];).
Although Serwatowski as modified by Galvez teaches adding the new block to the blockchain (Serwatowski; The public blockchain 600 includes a public transaction ledger 624 that receives the one or more network packets 612 and adds the block 616 to the public transaction ledger 624. In some embodiments, the public blockchain 600 decrypts the one or more network packets 612 to retrieve the block 616 from the one or more network packets 612. The public transaction ledger 624 can be similar to the transaction ledger 556 described with reference to FIG. 5. The public transaction ledger 624 can consolidate data from various building components 504 and private local blockchains 540. [0091];).
Serwatowski does not explicitly detail adding the new block to a second blockchain in the second building management system in the second building.
Falco teaches adding the new block to a second blockchain in the second building management system in the second building (Falco; The market for Internet of Things (IoT) is growing at a fast pace (today's 6.4 billion of IoT devices is expected to become 20 billion by 2020). IoT is rapidly being adopted by consumers and enterprises, ranging from WiFi cameras, to baby monitors, to HVAC systems in buildings (second building management system), etc. [0006]; FIG. 6 is a flowchart illustrating an example method 600 for controlling a device node (e.g., device node 310 in FIG. 1). At step 602, the method 600 includes conducting first blockchain transactions (adding the new block to a second blockchain) from a first blockchain wallet (e.g., blockchain wallet 432a or blockchain wallet 432b in FIG. 4) having a first address to a second blockchain wallet (second blockchain)  (e.g., blockchain wallet 432a or blockchain wallet 432b in FIG. 4) having a second address (second building management system in the second building). For instance, the method can include conducting first blockchain transactions from blockchain wallet 432a to blockchain wallet 432b or conducting first blockchain transactions from blockchain wallet 432b to blockchain wallet 432a. Each of these blockchain wallets can include a respective address. In some aspects, the first blockchain transactions can include a command and/or a parameter for a device node. In some aspects, the first blockchain transactions can also include the address of a blockchain wallet. For example, if the first blockchain transactions are conducted from blockchain wallet 432a to blockchain wallet 432b, the first blockchain transactions can include the address of the blockchain wallet 432b. In a similar manner, if the first blockchain transactions are conducted from the blockchain wallet 432b to blockchain wallet 432a, the first blockchain transactions can include the 0167];).
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Serwatowski as modified by Galvez and Falco which deal with building management systems and blockchain control, to have combined them by incorporating transferring a block from a first blockchain to a different second blockchain in a second building (Falco) with the communication of different building management systems in separate buildings and using blockchain to manage a building management system (Serwatowski as modified by Galvez). The motivation to combine is to make the system more efficient and secure as it could be adopted by consumers and enterprises, ranging from WiFi cameras, to baby monitors, to HVAC systems in buildings, etc (Falco [0006];).




Claim 11 comprises the same limitations as claim 1, rejection rationale for claim 1 applicable.
	

As for claim 2, Serwatowski as modified by Galvez and Falco teaches the method of claims 1, further comprising: receiving a validation confirmation message from the second building management system validating the new block (Serwatowski; The supply chain blockchain can be used to generate a unique quality certificate validation confirmation message) for raw materials and components. The test results of the quality and/or lab tests can be executed based on established specifications loaded directly on the supply chain blockchain, with the certificates and test documents. The supply chain blockchain can maintain record of the results of the batches, reporting the values back in digital values, images, or both. The supply chain blockchain can use a smart contract to verify the test results are not used to verify another batch. [0100]; Referring further to FIG. 5, the private local blockchain 540 can automate workflows amongst building components 504 while reducing a risk of compromise of the data security associated with the building components 504 by enabling trusted communications amongst the building components (second building management system validating the new block) 504 via the private local blockchain [0101];) ;
and responsive to the validation confirmation message, adding the new block to the second blockchain (Serwatowski; a system includes a plurality of first building components, a private local blockchain, a second building component, and a client device. Each first building component has at least one first unique identifier. The private local blockchain is implemented by the plurality of first building components and includes a device ledger that maintains a data structure indicating each first building component, a transaction ledger that maintains a plurality of blocks, each block corresponding to a transaction between at least two first building components of the plurality of first building components, each block including the at least one first unique identifier of the corresponding first building component and a timestamp of the corresponding transaction, a transaction processor that generates at least one block by evaluate the transaction of one or more blocks (responsive to the validation confirmation message). The second building component has at least one second unique identifier. The client device identifies the at least one second unique identifier of the second building component and provides the at least one second unique identifier to the private local blockchain. The private local blockchain uses the at least one second unique identifier and the local rule engine to determine to add the second building component to the device ledger (adding the new block to the blockchain). [0013];);

As for claim 3 and 13, Serwatowski as modified by Galvez and Falco teaches the method and system of claims 1 and 11 wherein the new block includes a first transaction identifier and a previous block identifier (Serwatowski; a system includes a plurality of first building components, a private local blockchain, a second building component, and a client device. Each first building component has at least one first unique identifier. The private local blockchain is implemented by the plurality of first building components and includes a device ledger that maintains a data structure indicating each first building component, a transaction ledger that maintains a plurality of blocks, each block corresponding to a transaction between at least two first building components of the plurality of first building components, each block including the at least one first unique identifier (first transaction identifier) of the corresponding first building component and a timestamp of the corresponding transaction, a transaction processor that generates at least one block by executing a predetermined hash function 0013]; At 815, a transaction processor of the private local blockchain generates at least one block by executing a predetermined hash function using a previous block (previous block identifier). The previous block may have been entered in the transaction ledger prior to the at least one block based on a timestamp of the previous block. In some embodiments, the transaction processor is specifically configured for hashing/blockchain mining operations, such as by including a specially designed processor (e.g., a GPU). In some embodiments, building components and/or network nodes can validate the transaction ledger by executing the predetermined hash function on the one or more blocks. [0109];) ;

As for claim 4, Serwatowski as modified by Galvez and Falco teaches the method of claims 3, wherein the previous block identifier references a second transaction identifier of a previous block in the blockchain (Serwatowski; a system includes a plurality of first building components, a private local blockchain, a second building component, and a client device. Each first building component has at least one first unique identifier. The private local blockchain is implemented by the plurality of first second unique identifier (second transaction identifier). The client device identifies the at least one second unique identifier of the second building component and provides the at least one second unique identifier to the private local blockchain. The private local blockchain uses the at least one second unique identifier and the local rule engine to determine to add the second building component to the device ledger. [0013]; a first building component 504 transmits, to a second building component 504, a request to access data of the second building component 504. The request can be generated as a network token. The second building component 504 can receive the request, and responsive to the request satisfying one or more data access rules, the second building component 504 can authorize the request by signing the network token. The first building component 504 and/or the second building component can transmit the network token to one or more network nodes 552. The one or more network nodes 552 can evaluate the network token using the local rule engine 548. Responsive to the network token satisfying the evaluation, the one or more network nodes 552 can maintain the retrieval as a transaction in the transaction ledger (second transaction identifier of a previous block) 556. [0086];). 

As for claim 5 and 15, Serwatowski as modified by Galvez and Falco teaches the method and system of claims 4 and 14 wherein the new block includes a timestamp (Serwatowski; The private local blockchain is implemented by the plurality of first building components and includes a device ledger that maintains a data structure indicating each first building component, a transaction ledger that maintains a plurality of blocks, each block corresponding to a transaction between at least two first building components of the plurality of first building components, each block including the at least one first unique identifier of the corresponding first building component and a timestamp of the corresponding transaction, a transaction processor that generates at least one block by executing a predetermined hash function using a previous block, and a local rule engine defining one or more rules used to evaluate the transaction of one or more blocks. [0013];);.

As for claim 6 and 16, Serwatowski as modified by Galvez and Falco teaches the method and system of claims 5 and 15 further comprising: linking the new block to the previous block using cryptography (Serwatowski; The processing circuit 508 and/or communications circuit 520 can be encrypted. For example, building component 504 may request an encryption key when receiving data access requests that are not provided via the private local blockchain 540. As such, the DBS 500 can maintain a 0066];).

As for claim 7 and 17, Serwatowski as modified by Galvez and Falco teaches the method and system of claims 1 and 11 wherein the change in the building management data includes maintenance data representing maintenance performed on a device in the first building management system (Serwatowski; the present solution uses a distributed ledger to enable devices to be identifying and verified with less overhead and greater security. The distributed ledger may increase system robustness by eliminating a single point of failure. In some embodiments, the present solution implements a blockchain to collect and accurately track sensor data to ensure no duplication of entries and assure that there is no malicious data input. In some embodiments, the present solution enables devices to communicate data using the blockchain. The present solution can implement smart contracts to enable device autonomy, guaranteeing integrity of data and facilitating peer to peer communication. In some embodiments, the present solution maintains a history of all connected devices, facilitating troubleshooting and maintenance (change in the building management data includes maintenance data). The present solution can allow multiple tiers of authorized agents for a particular building (e.g., building managers and tenants of respective areas of the building) to automate maintenance, efficiency, security, and local preferences (e.g., building managers can control top level rules, while enabling non-administrative users to control lower level functions). [0016];)..


As for claim 8 and 18, Serwatowski as modified by Galvez and Falco teaches the method and system of claims 1 and 11 wherein the first building management system includes a fire safety system, a security system, a heating, ventilation, and air conditioning (HVAC) system, or an access control system (Serwatowski; The present solution can implement blockchain technologies in electronic sensor, controls, and security systems, including HVAC systems, to improve data security, equipment monitoring, device authentication, standardization, energy efficiency, and system robustness. The present solution can enable a distributed architecture implemented using blockchain to address technical, security, and trust challenges, such as a dual layer, private/public blockchain. For example, the present solution can enable a verifiable, secure, and tamper-proof system that stores and shares data provided by HVAC equipment, smart devices, and sensors. [0015]; Each of building subsystems 428 can include any number of devices, controllers, and connections for completing its individual functions and control activities. HVAC subsystem 440 can include many of the same components as HVAC system 100, as described with reference to FIGS. 1-3. For example, HVAC subsystem 440 can include a chiller, a boiler, any number of air handling units, economizers, field controllers, supervisory controllers, actuators, temperature sensors, and other devices for controlling the temperature, humidity, airflow, or other variable conditions within building 10. Lighting subsystem 442 can include any number of light fixtures, ballasts, lighting sensors, dimmers, or other devices that can controllably adjust the amount of light provided to a building space. Security 0042];); 

As for claim 9, Serwatowski as modified by Galvez and Falco teaches the method of claims 1, wherein detecting the change in the building management data includes the change in the building management data triggering a smart contract associated with the blockchain (Serwatowski; According to an exemplary embodiment, demand response layer 414 includes control logic for responding to the data and signals it receives. These responses can include communicating with the control algorithms (detecting the change in the building management) in integrated control layer 418, changing control strategies, changing setpoints, or activating/deactivating building equipment or subsystems in a controlled manner. Demand response layer 414 can also include control logic to determine when to utilize stored energy. For example, demand response layer 414 can determine to begin using energy from energy storage 427 just prior to the beginning of a peak use hour. [0052]; the plurality of network nodes 552 can provide data external to the private local blockchain 540 to the private local blockchain 540, such as to enable the private local blockchain 540 to execute smart contracts responsive to the external data (triggering a smart contract associated with the blockchain). As described herein, the private local blockchain 540 can require building components 504 (and client devices 524) to be authenticated in order to communicate with other devices on the private local blockchain 540, which may limit the ability of the private local blockchain 540 to perform actions 0080]; Referring further to FIG. 5, the private local blockchain 540 can execute a plurality of smart contracts. Each smart contract can be a data structure including one or more inputs, one or more conditions, one or more states, and one or more outputs. The private local blockchain 540 can evaluate the one or more conditions based on the one or more inputs to set the state of the contract. Responsive to a state change, the smart contract can generate a corresponding contract. [0097];). 

As for claim 10, Serwatowski as modified by Galvez and Falco teaches the method of claims 1, further comprising: the first building management system storing the blockchain with the new block added thereto in a first computer-readable medium (Serwatowski; Referring now to FIG. 7, a process flow 700 of a smart contract is depicted. The process flow 700 can be executed using the DBS 500 and public blockchain 600 described with reference to FIGS. 5-6. Each action depicted in FIG. 7 may be maintained as a block representing the action in a transaction ledger (storing the blockchain with the new block added). [0102]; At 810, a transaction ledger of the private local blockchain maintains a plurality of blocks. Each block can correspond to a transaction between at least two first building components of the plurality of first building components. [0108];); 
Serwatowski; a system includes a plurality of first building components, a private local blockchain, a second building component, and a client device. Each first building component has at least one first unique identifier. The private local blockchain is implemented by the plurality of first building components and includes a device ledger that maintains a data structure indicating each first building component, a transaction ledger that maintains a plurality of blocks, each block corresponding to a transaction between at least two first building components of the plurality of first building components, each block including the at least one first unique identifier of the corresponding first building component and a timestamp of the corresponding transaction, a transaction processor that generates at least one block by executing a predetermined hash function using a previous block, and a local rule engine defining one or more rules used to evaluate the transaction of one or more blocks. The second building component (second building management system) has at least one second unique identifier. The client device identifies the at least one second unique identifier of the second building component and provides the at least one second unique identifier to the private local blockchain. The private local blockchain uses the at least one second unique identifier and the local rule engine to determine to add the second building component to the device ledger. [0013]; The device identifier may include a unique identifier and a public identifier. For example, the unique identifier may be an identifier specific to the building component 504, while the public identifier may indicate a make/model of the building component 504. As such, when the private local blockchain 540 outputs blocks to a public blockchain storing the blockchain with the new block added) as described below, the private local blockchain 540 can excise the unique identifier while maintaining an association between the public identifier and any data associated with the building component 504. [0072]; The private local blockchain 540 can maintain a local rule engine 548. The local rule engine 548 can maintain rules, including policies and heuristics, that can be executed to verify transactions and other information regarding the private local blockchain 540. The local rule engine 548 can maintain predefined preferences regarding data communication policies, such as user defined preferences received via the application executing on the client device 524. The local rule engine 548 may maintain rules regarding transactions performed amongst building components 504, such as conditions under which a first building component 504 may transmit data via the private local blockchain 540 responsive to receiving a data access request from a second building component (added thereto in a second computer-readable medium) 504. [0076];).

As for claim 12, Serwatowski as modified by Galvez and Falco teaches the system of claims 11, further comprising: receiving a validation confirmation message from the second building management system validating the new block (Serwatowski; The supply chain blockchain can be used to generate a unique quality certificate (validation confirmation message) for raw materials and components. The test results of the quality and/or lab tests can be executed based on established specifications loaded directly on the supply chain blockchain, with the certificates and test documents. The supply chain blockchain can maintain record of the results of the batches, reporting 0100]; Referring further to FIG. 5, the private local blockchain 540 can automate workflows amongst building components 504 while reducing a risk of compromise of the data security associated with the building components 504 by enabling trusted communications amongst the building components (second building management system validating the new block) 504 via the private local blockchain [0101];) ;
and responsive to the validation confirmation message, adding the new block to the first blockchain (Serwatowski; a system includes a plurality of first building components, a private local blockchain, a second building component, and a client device. Each first building component has at least one first unique identifier. The private local blockchain is implemented by the plurality of first building components and includes a device ledger that maintains a data structure indicating each first building component, a transaction ledger that maintains a plurality of blocks, each block corresponding to a transaction between at least two first building components of the plurality of first building components, each block including the at least one first unique identifier of the corresponding first building component and a timestamp of the corresponding transaction, a transaction processor that generates at least one block by executing a predetermined hash function using a previous block, and a local rule engine defining one or more rules used to evaluate the transaction of one or more blocks (responsive to the validation confirmation message). The second building component has at least one second unique identifier. The client device identifies the at add the second building component to the device ledger (adding the new block to the blockchain). [0013];).

As for claim 14, Serwatowski as modified by Galvez and Falco teaches the system of claims 13 wherein the previous block identifier references a second transaction identifier of a previous block in the first blockchain (Serwatowski; a system includes a plurality of first building components, a private local blockchain, a second building component, and a client device. Each first building component has at least one first unique identifier. The private local blockchain is implemented by the plurality of first building components and includes a device ledger that maintains a data structure indicating each first building component, a transaction ledger that maintains a plurality of blocks, each block corresponding to a transaction between at least two first building components of the plurality of first building components, each block including the at least one first unique identifier of the corresponding first building component and a timestamp of the corresponding transaction, a transaction processor that generates at least one block by executing a predetermined hash function using a previous block, and a local rule engine defining one or more rules used to evaluate the transaction of one or more blocks. The second building component has at least one second unique identifier (second transaction identifier). The client device identifies the at least one second unique identifier of the second building component and provides the at least one 0013]; a first building component 504 transmits, to a second building component 504, a request to access data of the second building component 504. The request can be generated as a network token. The second building component 504 can receive the request, and responsive to the request satisfying one or more data access rules, the second building component 504 can authorize the request by signing the network token. The first building component 504 and/or the second building component can transmit the network token to one or more network nodes 552. The one or more network nodes 552 can evaluate the network token using the local rule engine 548. Responsive to the network token satisfying the evaluation, the one or more network nodes 552 can authorize the first building component 504 to retrieve the requested data from the second building component 504, and maintain the retrieval as a transaction in the transaction ledger (second transaction identifier of a previous block) 556. [0086];). 

As for claim 19, Serwatowski as modified by Galvez and Falco teaches the system of claim 11 wherein detecting the change in the building management data includes the change in the building management data triggering a smart contract associated with the first blockchain (Serwatowski; According to an exemplary embodiment, demand response layer 414 includes control logic for responding to the data and signals it receives. These responses can include communicating with the control algorithms (detecting the change in the building management) in changing control strategies, changing setpoints, or activating/deactivating building equipment or subsystems in a controlled manner. Demand response layer 414 can also include control logic to determine when to utilize stored energy. For example, demand response layer 414 can determine to begin using energy from energy storage 427 just prior to the beginning of a peak use hour. [0052]; the plurality of network nodes 552 can provide data external to the private local blockchain 540 to the private local blockchain 540, such as to enable the private local blockchain 540 to execute smart contracts responsive to the external data (triggering a smart contract associated with the blockchain). As described herein, the private local blockchain 540 can require building components 504 (and client devices 524) to be authenticated in order to communicate with other devices on the private local blockchain 540, which may limit the ability of the private local blockchain 540 to perform actions (e.g., execute smart contracts) that use data not locally maintained by devices of the private local blockchain 540 themselves. The plurality of network nodes 552 may be trustless nodes that provide external data based on an incentive to provide verifiable, accurate data. The plurality of network nodes 552 may provide external data such as weather data, price data (e.g., electricity prices), and traffic data. [0080]; Referring further to FIG. 5, the private local blockchain 540 can execute a plurality of smart contracts. Each smart contract can be a data structure including one or more inputs, one or more conditions, one or more states, and one or more outputs. The private local blockchain 540 can evaluate the one or more conditions based on the one or more inputs to set the state of the contract. Responsive to a state change, the smart contract can generate a corresponding contract. [0097];). 

As for claim 20, Serwatowski as modified by Galvez and Falco teaches the system of claim 11 further comprising: the first building management system store the first blockchain with the new block added thereto in a first computer-readable medium (Serwatowski; Referring now to FIG. 7, a process flow 700 of a smart contract is depicted. The process flow 700 can be executed using the DBS 500 and public blockchain 600 described with reference to FIGS. 5-6. Each action depicted in FIG. 7 may be maintained as a block representing the action in a transaction ledger (storing the blockchain with the new block added). [0102]; At 810, a transaction ledger of the private local blockchain maintains a plurality of blocks. Each block can correspond to a transaction between at least two first building components of the plurality of first building components. [0108];); 
and the second building management system store the second blockchain with the new block added thereto in a second computer-readable medium (Serwatowski; a system includes a plurality of first building components, a private local blockchain, a second building component, and a client device. Each first building component has at least one first unique identifier. The private local blockchain is implemented by the plurality of first building components and includes a device ledger that maintains a data structure indicating each first building component, a transaction ledger that maintains a plurality of blocks, each block corresponding to a transaction between at least two first building components of the plurality of first building components, each block including the at least one first unique identifier of the corresponding first building component and a timestamp of the corresponding transaction, a transaction processor that generates at second building component (second building management system) has at least one second unique identifier. The client device identifies the at least one second unique identifier of the second building component and provides the at least one second unique identifier to the private local blockchain. The private local blockchain uses the at least one second unique identifier and the local rule engine to determine to add the second building component to the device ledger. [0013]; The device identifier may include a unique identifier and a public identifier. For example, the unique identifier may be an identifier specific to the building component 504, while the public identifier may indicate a make/model of the building component 504. As such, when the private local blockchain 540 outputs blocks to a public blockchain (storing the blockchain with the new block added) as described below, the private local blockchain 540 can excise the unique identifier while maintaining an association between the public identifier and any data associated with the building component 504. [0072]; The private local blockchain 540 can maintain a local rule engine 548. The local rule engine 548 can maintain rules, including policies and heuristics, that can be executed to verify transactions and other information regarding the private local blockchain 540. The local rule engine 548 can maintain predefined preferences regarding data communication policies, such as user defined preferences received via the application executing on the client device 524. The local rule engine 548 may maintain rules regarding transactions performed amongst building components 504, such as conditions under which a first building component 504 may transmit data via the second building component (added thereto in a second computer-readable medium) 504. [0076];).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E HEFFERN whose telephone number is (571)272-9605.  The examiner can normally be reached on Monday - Friday, 6:30 am - 3 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                                        



/J.E.H/Examiner, Art Unit 2158